Name: 95/306/EC: Commission Decision of 19 July 1995 on additional financial aid from the Community for the work of the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France, a Community reference laboratory for residue testing
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  health;  animal product;  research and intellectual property;  Europe
 Date Published: 1995-08-04

 Avis juridique important|31995D030695/306/EC: Commission Decision of 19 July 1995 on additional financial aid from the Community for the work of the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France, a Community reference laboratory for residue testing Official Journal L 185 , 04/08/1995 P. 0057 - 0057COMMISSION DECISION of 19 July 1995 on additional financial aid from the Community for the work of the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France, a Community reference laboratory for residue testing (95/306/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Article 28 thereof, Whereas under Article 1 (b) of Council Decision 91/664/EEC of 11 December 1991 designating the Community reference laboratories for testing certain substances for residues (3) the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, FougÃ ¨res, France has been designated as the reference laboratory for the residues referred to in Annex I, group A.III. (a), of Council Directive 86/469/EEC (4) with the exception of sulphonamides; Whereas all the tasks to be performed by the reference laboratory are defined in Article 1 of Council Decision 89/187/EEC of 6 March 1989 determining the powers and conditions of operation of the Community reference laboratories provided for by Directive 86/469/EEC concerning the examination of animals and fresh meat for the presence of residues (5); Whereas in accordance with Commission Decision 93/461/EEC (6) a contract has been concluded between the European Community and the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires; whereas by Commission Decision 94/490/EC (7) the Community granted additional financial aid for one year; whereas the original contract should again be extended and additional financial aid granted to enable the reference laboratory to continue to perform the functions and tasks referred to in Decision 89/187/EEC; Whereas the Community financial aid is provided for an additional one-year period; whereas this will be reviewed, with a view to an extension, before the end of that period; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Community shall make a second grant of additional financial aid amounting to not more than ECU 400 000 to the Laboratoire des mÃ ©dicaments vÃ ©tÃ ©rinaires, a reference laboratory designated in Article 1 of Decision 91/664/EEC. Article 2 1. For the purposes of Article 1, the contract referred to in Decision 93/461/EEC is hereby extended for a second period of one year. 2. The Director-General for Agriculture is hereby authorized to sign the amendment to the contract in the name of the Commission of the European Communities. 3. The financial aid provided for in Article 1 shall be paid to the reference laboratory in accordance with the procedure set out in the contract referred to in Decision 93/461/EEC. Article 3 This Decision is addressed to the Member States. Done at Brussels, 19 July 1995. For the Commission Franz FISCHLER Member of the Commission